 1
 2   Roger S. Bonakdar, #253920
     2344 TULARE ST., SUITE 301
 3   FRESNO, CALIFORNIA 93721
 4   PHONE (559) 495-1545
     FAX (559) 495-1527
 5
     Attorney for DEFENDANT, MARCO MOSQUEDA
 6
 7
 8                           IN THE UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10                                              ******
11   UNITED STATES OF AMERICA,                           CASE NO. 1:16-CR-00122-3 DAD-BAM
12                                 Plaintiff,            STIPULATION AND ORDER TO
                                                         CONTINUE SENTENCING
13                          v.
                                                         Sentence Date: April 8, 2019
14   MARCO MOSQUEDA,                                     Time: 10:00 a.m.
                                                         Courtroom 5
15                                                       Hon. Dale A. Drozd
                                  Defendant.
16
17
18          WHEREAS the Sentencing Hearing has been scheduled in this matter for April 8, 2019.
19          WHEREAS Roger S. Bonakdar, counsel for Defendant Marco Mosqueda (herein “Mr.
20   Mosqueda”) requests additional time to meet with Mr. Mosqueda and to prepare the
21   Presentence Investigation Report.
22          WHEREAS the purpose the meeting is to complete steps necessary for the Government
23   to, and for the Court to apply, a “safety valve” and First Step compliant sentence. This will
24   result in changes to the PSR and further informal and formal objections.
25          WHEREAS counsel for the parties have met and conferred concerning the continuance,
26   and the Government and Probation are in agreement.
27
28




                                                     1
 1          THEREFORE, IT IS STIPULATED by and between the parties that the April 8, 2019,
 2 sentencing hearing be continued to July 15, 2019, or in the alternative to a date not less than 90
 3 days from the April 8, 2019, sentencing date.
 4          THEREFORE, IT IS FURTHER STIPULATED that this Stipulation may be executed
 5 in multiple counterparts, and that said counterparts (when offered together) shall constitute a
 6 fully executed original. In this regard, signatures by facsimile shall be given the same force
 7 and effect as originals.
 8          IT IS SO STIPULATED:
 9 Dated: April 3, 2019                                  United States Attorney’s Office
10
11                                                  By: /s/Melanie L. Alsworth
12                                                       MELANIE L. ALSWORTH
13                                                       Assistant United States Attorney
14 Dated: April 3, 2019                                  UNITED STATES PROBATION
15
16                                                       /s/ Megan D. Pascual
17                                                       MEGAN D. PASCUAL
18                                                       United States Probation Officer
19 Dated: April 3, 2019                                  BONAKDAR LAW FIRM
20
21                                                   By: /s/ Roger S. Bonakdar
22                                                        ROGER S. BONAKDAR
23                                                        Attorney for Defendant
24                                                        MARCO MOSQUEDA
25
26
27
28




                                                    2
 1                                            ORDER
 2         The Stipulation to Continue Sentencing Hearing having come before this Court and
 3 good cause appearing therefore;
 4         IT IS HEREBY ORDERED that the April 8, 2019 sentencing hearing is hereby
 5 continued to July 15, 2019.
 6         IT IS FURTHER ORDERED that the deadlines for exchange of informal objections,
 7 and filing of formal objections and sentencing memoranda, shall be extended to reconcile with
 8 the continued Sentencing Hearing date.
 9
     IT IS SO ORDERED.
10
11      Dated:    April 4, 2019
                                                      UNITED STATES DISTRICT JUDGE
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28




                                                  3
